Title: From John Adams to Timothy Pickering, Jr., 29 January 1800
From: Adams, John
To: Pickering, Timothy, Jr.,McHenry, James



Philadelphia Jan 29th 1800

The President of the United States refers the inclosed law of Tennessee, and letter from the Govenor, laid before him, by the Senators and Representatives of that state this day, to the Secretary of State and the Secretary of War, & requests their examination into the subject & a report of their opinion, what is in the power of the President to do for the accommodation of the people of Tennessee.

John Adams